Exhibit 10.1

 
AMENDMENT TO CREDIT AGREEMENT


This Amendment to Credit Agreement (this “Amendment”), dated as of November 19,
2009, is among SEMGROUP ENERGY PARTNERS, L.P., a Delaware limited partnership
(the “Borrower”), the Guarantors (as defined in the Credit Agreement referred to
below) party hereto (collectively, the “Guarantors”), WACHOVIA BANK, NATIONAL
ASSOCIATION, as Administrative Agent (the “Administrative Agent”), L/C Issuer
and Swing Line Lender under the Credit Agreement referred to below, and the
Lenders (as defined below) signatory hereto.


R E C I T A L S:


A. The Borrower, the Administrative Agent and the Lenders that are parties
thereto (the “Lenders”) entered into that certain Amended and Restated Credit
Agreement dated as of February 20, 2008 (as amended, modified, supplemented and
waived from time to time, the “Credit Agreement”).
 
B. The Borrower, the Administrative Agent and the Lenders party hereto have
agreed to amend the Credit Agreement subject to and upon the terms and
conditions set forth in this Amendment.
 
NOW, THEREFORE, the parties agree as follows:


1. Amendment to Section 1.01 of the Credit Agreement.  Section 1.01 of the
Credit Agreement is hereby amended, effective upon the consummation of the Vitol
Transaction, as follows:
 
1.1 The definition of “Change of Control” is hereby amended by (a) changing the
reference to “Qualifying Owners” in clause (b) thereof to “Qualifying Owner” and
(b) deleting clause (c) in its entirety and replacing it with the following:
 
“(c) during any period of 12 consecutive months, a majority of the members of
the board of directors or other equivalent governing body of General Partner
ceases to be composed of individuals (i) who were members of that board or
equivalent governing body on the first day of such period, (ii) whose election
or nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body; provided that,
notwithstanding the foregoing, any changes to the composition of individuals
serving as members of the board of directors or other equivalent governing body
of General Partner approved by any Qualifying Owner shall not constitute a
“Change of Control” hereunder.  As used herein, “Qualifying Owner” means Vitol
Inc. or any Affiliate of Vitol Inc.”
 

 
 

 

1.2 The definition of “Costs of Restructuring” is hereby amended by deleting
clause (c) in its entirety, and replacing it with the following:
 
“plus (c) all other restructuring expenses in an amount not to exceed, in the
aggregate, through the Maturity Date, the sum of (i) $6.5 million, (ii) the cost
incurred by the Borrower for the purchase of new directors’ and officers’
liability insurance coverage in November 2009 in connection with the Vitol
Transaction; and (iii) fees paid to the Lenders (including fees for Lenders’
counsel and advisors) in connection with the Amendment to Credit Agreement dated
as of November 19, 2009, among the Borrower, the Guarantors, the Administrative
Agent and the Lenders parties thereto, which aggregate cap on Costs of
Restructuring under this clause (c) shall be calculated on a net basis after
giving effect to Costs of Restructuring that are reimbursed to the Borrower by
insurance providers.”
 
1.3 The definition of “Eligible Assignee” is hereby deleted in its entirety and
replaced with the following:
 
“ “Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender; (c) an
Approved Fund; and (d) any other Person (other than a natural person) approved
by (i) the Administrative Agent, the L/C Issuer and the Swing Line Lender and
(ii) unless an Event of Default has occurred and is continuing, the Borrower
(each such approval not to be unreasonably withheld or delayed); provided that
notwithstanding the foregoing, “Eligible Assignee” shall not include the
Borrower or any of the Borrower’s Affiliates or Subsidiaries.”
 
1.4 The definition of “Net Cash Proceeds” is hereby amended, effective as of
April 7, 2009, by inserting the following language in clause (i) immediately
after the word “Disposition”:
 
“(other than a Disposition permitted by Section 7.06(a), (b), (d), (e) or (f))”.
 
1.5 The following defined term is hereby inserted in its appropriate
alphabetical order:
 
“ “Vitol Transaction” means the acquisition by Vitol Inc. or one or more
Affiliates thereof (collectively, “Vitol”) of (i) 100% of the membership
interests in the General Partner and (ii) the subordinated units of Borrower
presently held by or pledged to Manchester Securities Corp.”
 
1.6 The following defined terms are hereby deleted in their entirety:  “Borrower
Assignment Agreement”, “Borrower Assignment Effective Date”, Borrower Loan
Purchase”, “Clearing Price”, “Expiration Time”, “Maximum Offer Amount”, “Maximum
Permitted Offer”, “Maximum Purchase Price”, “Offer”, “Offer Document”, “Purchase
Notice”.
 
2. Amendment to Section 2.05 of the Credit Agreement.
 
2.1 Subsection 2.05(h) of the Credit Agreement is hereby amended by deleting the
words “and may be used for the purchase of outstanding Term Loans as permitted
by Section 10.06(i)” from the third sentence thereof.
 

 
2

 

2.2 Subsection 2.05(j) of the Credit Agreement is hereby amended by (i) changing
the percentage referenced on the third line thereof from “50%” to “75%” and (ii)
by deleting the words “and may be used for the purchase of outstanding Term
Loans as permitted by Section 10.06(i)” from the second sentence thereof.
 
3. Amendment to Section 6.02 of the Credit Agreement.  Section 6.02 of the
Credit Agreement is hereby amended by deleting the word “and” at the end of
clause (m) and inserting the following at the end of clause (n):
 
“; and
 
(o) no later than December 1, 2009, a forecast for calendar years 2010 and 2011
which sets forth (i) the Borrower’s updated business outlook for such period and
(ii) the anticipated strategic and financial benefits of the Vitol Transaction
to the Borrower during such period”.
 
4. Amendment to Section 7.06 of the Credit Agreement.
 
4.1 Subsection 7.06(b) of the Credit Agreement is hereby amended by deleting
such subsection in its entirety and replacing it with the following:
 
“Dispositions of Cash Equivalents in the ordinary course of business and
Dispositions of inventory arising from normal imbalances on the gathering system
relating to loss allowance provisions and measurement variability”.
 
4.2 Subsection 7.06(f) of the Credit Agreement is hereby amended by adding the
following language before the “;” at the end of such subsection:
 
“excluding leases which in accordance with GAAP constitute a constructive sale,
including any sale/leaseback transaction”.
 
5. Amendment to Section 7.11 of the Credit Agreement.  Section 7.11 of the
Credit Agreement is hereby amended by: (a) replacing the phrase “Other than
those listed on Schedule 7.11” with “Neither Borrower nor any Restricted
Subsidiary thereof may”, (b) deleting the word “or” at the end of clause (b)
thereof, and (c) by inserting the following at the end of clause (c) thereof:
 
“; or
 
(d) enter into any contract or arrangement for the purpose of hedging or
speculating in the price of any commodity”.
 
6. Amendment to Section 10.06 of the Credit Agreement.  Subsection 10.06(i) of
the Credit Agreement is hereby deleted in its entirety and replaced with the
following: “[Intentionally omitted.]”.
 

 
3

 

7. Amendment to Schedules and Exhibits.
 
7.1 Amendment to Schedule 2.01 of the Credit Agreement.  Schedule 2.01 of the
Credit Agreement is hereby deleted in its entirety and replaced with Schedule
2.01 attached hereto.
 
7.2 Amendment to Exhibits H, I and J of the Credit Agreement.  Each of Exhibits
H, I and J to the Credit Agreement is hereby deleted in its entirety and
replaced with the following: “[Intentionally omitted.]”
 
8. Conditions to Effectiveness.  This Amendment shall be effective on the date
when and if each of the following conditions is satisfied:
 
(a) Execution and Delivery.  The Administrative Agent shall have received a
counterpart of this Amendment executed and delivered by the Borrower, each of
the Guarantors and the Required Lenders.
 
(b) No Default or Event of Default; Accuracy of Representations and
Warranties.  The Borrower shall deliver to the Administrative Agent a
certificate of a Responsible Officer certifying that, after giving effect to
this Amendment, no Default or Event of Default shall exist and each of the
representations and warranties made by the Borrower and the Guarantors herein
and in or pursuant to the Credit Agreement and the other Loan Documents shall be
true and correct in all material respects as if made on and as of the date on
which this Amendment becomes effective, except to the extent such
representations and warranties expressly relate to an earlier date.
 
(c) Consents and Approvals. All necessary consents and approvals to the
amendment shall have been obtained.
 
(d) Expense Reimbursements.  The Borrower shall have paid all reasonable
invoices presented to the Borrower for expense reimbursements (including
reasonable attorneys’ and financial advisors’ fees and disbursements) due to the
Administrative Agent and the Lenders in accordance with Section 10.04 of the
Credit Agreement.
 
(e) Fees.  The Borrower shall have paid to the Administrative Agent for the
benefit of the Lenders who execute and deliver a counterpart of this Amendment
to the Administrative Agent by 5 p.m. (Eastern Time) on November 19, 2009, a fee
equal to 0.1% of the sum of the outstanding Term Loan and Revolver Commitment
for each of such Lenders (after giving effect to the Revolver Commitment
reductions provided for herein).
 
(f) Representation by Vitol.  The Administrative Agent shall have received an
executed letter from Vitol Inc. in the form annexed hereto as Exhibit A.
 
(g) Reimbursement of Borrower by Vitol.  The Administrative Agent shall have
received a copy of an executed reimbursement agreement between Vitol Inc. and
the Borrower in the form annexed hereto as Exhibit B.
 

 
4

 

9. Release.  For purposes of this Section 9, the following terms shall have the
following definitions:
 
“Related Parties” shall mean, with respect to any released party, such party’s
parents, subsidiaries, affiliates, successors, assigns, predecessors in
interest, officers, directors, employees, agents, representatives, attorneys,
financial advisors, accountants and shareholders, if any.
 
“Claims” shall mean  any and all claims, losses, debts, liabilities, demands,
obligations, promises, acts, omissions, agreements, costs, expenses, damages,
injuries, suits, actions, causes of action, including without limitation, any
and all rights of setoff, recoupment or counterclaim of any kind or nature
whatsoever, in law or in equity, known or unknown, suspected or unsuspected,
contingent or fixed.
 
Excluding only the continuing obligations of the Lenders and the Administrative
Agent under the Credit Agreement, the Loan Documents and this Agreement, the
Borrower and each Guarantor, effective as of the effective date of this
Amendment, hereby releases, acquits and forever discharges the Lenders and the
Administrative Agent, and each of them, and their respective Related Parties, of
and from any and all Claims arising out of, related or in any way connected with
the Credit Agreement, the Loan Documents or the transactions contemplated by any
thereof, including, without limitation, any action or failure to act, prior to
the effective date of this Amendment, in response to or otherwise in connection
with the events or circumstances arising under or otherwise related to the
Credit Agreement, the Loan Documents or any Defaults or Events of Default
occurring under the Credit Agreement or the Loan Documents, in each case to the
extent, and only to the extent, that (i) such Claims arose prior to the
effective date of this Amendment, (ii) such Claims result or derive from actions
taken or not taken by a releasee in its capacity(ies) as a Lender(s) or as
Administrative Agent under the Credit Agreement or the Loan Documents; and (iii)
such Claims do not result or derive from actions taken or not taken by a
releasee with respect to or in relation to SemGroup, SemCrude L.P.,
SemMaterials, L.P., K.C. Asphalt, L.L.C. or any of their affiliates (other than
the Borrower and the Guarantors).
 
10. Acknowledgement.  The Borrower hereby confirms and acknowledges as of the
date hereof that it is validly and justly indebted to the Administrative Agent
and the Lenders for the payment of all obligations under the Credit Agreement
without offset, defense, cause of action or counterclaim of any kind or nature
whatsoever, and the Loan Parties hereby release the Administrative Agent and the
Lenders from any and all Claims (as defined in Section 9 of this Amendment)
other than as provided in Section 9 of this Amendment.
 
11. Confirmation of Credit Agreement and Security Documents.  Except as amended
by this Amendment, all the provisions of the Credit Agreement remain in full
force and effect from and after the date hereof, and each Loan Party hereby
ratifies and confirms each Loan Document to which it is a party.  This Amendment
shall be limited precisely as written and shall not, except as set forth herein,
be deemed (a) to be a consent granted pursuant to, or a waiver or modification
of, any other term or condition of the Credit Agreement or any of the
instruments or agreements referred to therein or (b) to prejudice any right or
rights which the Administrative Agent or the Lenders may now have or have in the
future under or in connection with the Credit Agreement or any of the
instruments or agreements referred to therein.  From and after the date hereof,
all references in the Credit Agreement to “this Agreement”, “hereof”, “herein”,
or similar terms, shall refer to the Credit Agreement as amended by this
Amendment.  Each of the Borrower and the Guarantors also hereby ratifies and
confirms that the Security Documents remain in full force and effect in
accordance with their terms and are not impaired or affected by this Amendment.
 
12. Mutual Representation.  As of the effective date of this Amendment, and
after giving effect hereto, neither the Lenders parties hereto nor the Borrower
nor any Guarantor is aware of the existence of any Default or Event of Default
under the Loan Documents.
 
13. GOVERNING LAW.  THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
 
14. Loan Document.  This Amendment shall constitute a Loan Document under the
Credit Agreement, and all obligations included in this Amendment (including,
without limitation, all obligations for the payment of principal, interest, fees
and other amounts and expenses) shall constitute Obligations under the Credit
Agreement and shall be secured by the Collateral.
 
15. Counterparts.  This Amendment may be signed in any number of counterparts,
each of which shall be deemed an original, but all of which taken together shall
constitute one and the same instrument.  Delivery of an executed signature page
to this Amendment by facsimile transmission or electronic photocopy (e.g. a
“.pdf”) shall be as effective as delivery of a manually signed counterpart.
 

 
5

 

IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
as of the day and year first above written.
 
SEMGROUP ENERGY PARTNERS, L.P.




By: SemGroup Energy Partners GP, L.L.C.
       its General Partner


By: /s/ Michael J.
Brochetti                                                                  
       Name: Michael J. Brochetti
       Title:  EVP—Corporate Development and Treasurer






SemGroup Energy Partners Operating, L.L.C.




By: /s/ Michael J.
Brochetti                                                                  
       Name: Michael J. Brochetti
       Title:  EVP—Corporate Development and Treasurer




SemMaterials Energy Partners, L.L.C.




By: /s/ Michael J.
Brochetti                                                                  
       Name: Michael J. Brochetti
       Title:  EVP—Corporate Development and Treasurer




SemGroup Energy Partners, L.L.C.




By: /s/ Michael J.
Brochetti                                                                  
       Name: Michael J. Brochetti
       Title:  EVP—Corporate Development and Treasurer



 
6

 



SemGroup Crude Storage, L.L.C.




By: /s/ Michael J.
Brochetti                                                                  
       Name: Michael J. Brochetti
       Title:  EVP—Corporate Development and Treasurer




SemPipe, L.P.
    By:  SemPipe, G.P., L.L.C., its General Partner




By: /s/ Michael J.
Brochetti                                                                  
       Name: Michael J. Brochetti
       Title:  EVP—Corporate Development and Treasurer




SemPipe, G.P., L.L.C.




By: /s/ Michael J.
Brochetti                                                                  
       Name: Michael J. Brochetti
       Title:  EVP—Corporate Development and Treasurer




SGLP Management, Inc.




By: /s/ Michael J.
Brochetti                                                                  
       Name: Michael J. Brochetti
       Title:  EVP—Corporate Development and Treasurer




SGLP Asphalt, L.L.C.




By: /s/ Michael J.
Brochetti                                                                  
       Name: Michael J. Brochetti
       Title:  EVP—Corporate Development and Treasurer



 
7

 

Lenders:




Wachovia Bank, National Association,
    as L/C Issuer,
    Swing Line Lender and Lender




By:/s/ D. Paul Hulbert III____________
Name: D. Paul Hulbert III
Title:   Vice President




ABN AMRO Bank N.V., as a Lender




By:/s/ Parker H. Douglas____________
Name: Parker H. Douglas
Title:   Managing Director


By:/s/ David W. Stack   ____________
Name: David W. Stack
Title:   Senior Vice President




Bank of America, N.A., as a Lender




By:/s/ Cameron D. Taylor__________
Name: Cameron D. Taylor
Title:   Senior Vice President




The Bank of Nova Scotia, as a Lender




By:/s/ David C. Mills______________
Name: David C. Mills
Title:   Managing Director




Bank of Scotland PLC, as a Lender




By:/s/ Julia R. Franklin____________
Name: Julia R. Franklin
Title:   Assistant Vice President



 
8

 


Blue Ridge Investments LLC, as a Lender




By:/s/ John Hlebendahl_____________
Name: John Hlebendahl
Title:   VP; Controller




BMO Capital Markets Financing Inc., as a Lender




By:/s/ Thomas E. McGraw__________
Name: Thomas E. McGraw
Title:   Managing Director


Calyon New York Branch, as a Lender




By:/s/ Anne G. Shean______________
Name: Anee G. Shean
Title:   Managing Director


By:/s/ Alan Sidrane   ______________
Name: Alan Sidrane
Title:   Managing Director




Citibank, N.A., as a Lender




By:/s/ John Mugno _______________
Name: John Mugno
Title:   Vice President




Fortis Capital Corporation, as a Lender




By:/s/ Harry T. Nullet_____________
Name: Harry T. Nullet
Title:   Director


By:/s/ Courouble_________________
Name: Courouble
Title:   CRO







 
9

 

Guaranty Bank and Trust Company, as a Lender




By:/s/ Gail J. Nofsinger______________
Name: Gail J. Nofsinger
Title:   Senior Vice President




JPMorgan Chase Bank, N.A., as a Lender




By:/s/ Phillip D. Martin      ___________
Name: Phillip D. Martin
Title:   Senior Vice President




GE Business Financial Services, Inc., fka Merrill Lynch Business Financial
Services, Inc., as a Lender




By:/s/ Ranlatt F. Hernick_____________
Name: Ranlatt F. Hernick
Title:   Duly Authorized Signatory




One East Liquidity Master LP, as a Lender




By:/s/ Sina Toussi___________________
Name: Sina Toussi
Title:   Authorized Signatory




One East Partners Master LP, as a Lender




By:/s/ Sina Toussi___________________
Name: Sina Toussi
Title:   Authorized Signatory




Raymond James Bank FSB, as a Lender




By:/s/ Garrett McKinnon_____________
Name: Garrett McKinnon
Title:   Senior Vice President





 
10

 

Royal Bank of Canada, as a Lender




By:/s/ Jay T. Sartaln _______________
Name: Jay T. Sartaln
Title:   Authorized Signatory




SunTrust Bank, N.A., as a Lender




By:_____________________________
Name:
Title:




UBS Loan Finance LLC, as a Lender




By:/s/ Marie Haddad _______________
Name: Marie Haddad
Title:   Associate Director


By:/s/ Irja R. Otsa     _______________
Name: Irja R. Otsa
Title:   Associate Director




Evergreen High Income Fund, as a Lender




By:/s/ Robert J. McLaughlin_________
Name: Robert J. McLaughlin
Title:   Vice President


Evergreen Utilities & High Inc., as a Lender




By:/s/ Robert J. McLaughlin_________
Name: Robert J. McLaughlin
Title:   Vice President













 
11

 

Evergreen Income Advantage Fund, as a Lender




By:/s/ Robert J. McLaughlin_________
Name: Robert J. McLaughlin
Title:   Vice President


Evergreen Multi-Sector Income, as a Lender




By:/s/ Robert J. McLaughlin_________
Name: Robert J. McLaughlin
Title:   Vice President


Evergreen VA High Income Fund, as a Lender




By:/s/ Robert J. McLaughlin_________
Name: Robert J. McLaughlin
Title:   Vice President


Solus Core Opportunities Master Fund, as a Lender




By:/s/ Chris Bondy_________________
Name: Chris Bondy
Title:   Attorney-in-Fact


Woodlands Commercial Bank, as a Lender




By:/s/ Gary Murray_________________
Name: Gary Murray
Title:   Chief Credit Officer








Acknowledged:


Wachovia Bank, National Association,
    as Administrative Agent




By:/s/ D. Paul Hulbert III        ________
Name: D. Paul Hulbert III
Title:   Vice President



 
12

 



Schedule 2.01
to
Credit Agreement


Schedule of Commitments


LENDER
 
REVOLVER
   
TERM LOAN
   
TOTAL COMMITMENT
 
UBS LOAN FINANCE LLC
  $ 1,142,857.14     $ 4,285,714.28     $ 5,428,571.42  
SOLUS CORE OPPORTUNITIES MASTER FUND
  $ 0.00     $ 2,000,000.00     $ 2,000,000.00  
BMO CAPITAL MARKETS
  $ 2,666,666.66     $ 26,666,666.67     $ 29,333,333.33  
WBNA
  $ 3,290,476.20     $ 28,976,190.49     $ 32,266,666.69  
BANK OF AMERICA
  $ 3,423,809.53     $ 29,139,523.81     $ 32,563,333.34  
SUNTRUST
  $ 1,133,333.34     $ 11,333,333.33     $ 12,466,666.67  
ONE EAST LIQUIDITY MASTER LP
  $ 205,714.29     $ 2,021,428.57     $ 2,227,142.86  
ABN AMRO
  $ 2,800,000.00     $ 28,000,000.00     $ 30,800,000.00  
CITIBANK
  $ 2,666,666.66     $ 26,666,666.67     $ 29,333,333.33  
JPMORGAN CHASE
  $ 1,133,333.34     $ 11,333,333.33     $ 12,466,666.67  
WOODLANDS COMMERCIAL BANK
  $ 1,942,857.14     $ 27,285,714.28     $ 29,228,571.42  
BLUE RIDGE INVESTMENTS LLC
  $ 1,033,333.34     $ 3,976,190.47     $ 5,009,523.81  
GE BUS FINCL SVC (FKA ML BFS)
  $ 1,333,333.34     $ 13,333,333.33     $ 14,666,666.67  
EVERGREEN MULTI-SECTOR INCOME
  $ 0.00     $ 2,925,000.00     $ 2,925,000.00  
EVERGREEN UTILITIES & HIGH INC
  $ 0.00     $ 155,000.00     $ 155,000.00  
EVERGREEN HIGH INCOME FUND
  $ 0.00     $ 4,040,000.00     $ 4,040,000.00  
EVERGREEN INCOME ADVANTAGE FUND
  $ 0.00     $ 5,385,000.00     $ 5,385,000.00  
EVERGREEN VA HIGH INCOME FUND
  $ 0.00     $ 165,000.00     $ 165,000.00  
RAYMOND JAMES BANK
  $ 2,666,666.66     $ 26,666,666.67     $ 29,333,333.33  
ROYAL BANK OF CANADA
  $ 2,666,666.66     $ 26,666,666.67     $ 29,333,333.33  
FORTIS CAPITAL CORPORATION
  $ 1,133,333.34     $ 11,333,333.33     $ 12,466,666.67  
ONE EAST PARTNERS MASTER LP
  $ 1,627,619.04     $ 16,311,904.77     $ 17,939,523.81  
BANK OF SCOTLAND
  $ 2,800,000.00     $ 28,000,000.00     $ 30,800,000.00  
GUARANTY BANK AND TRUST
  $ 1,333,333.34     $ 13,333,333.33     $ 14,666,666.67  
BANK OF NOVA SCOTIA
  $ 1,666,666.66     $ 16,666,666.67     $ 18,333,333.33  
CALYON NEW YORK BRANCH
  $ 3,333,333.34     $ 33,333,333.33     $ 36,666,666.67                        
   
TOTAL
  $ 40,000,000.00     $ 400,000,000.00     $ 440,000,000.00  




 
13

 
Exhibit “A” to Amendment

[Letterhead of Vitol Inc.]
 


 
November [__], 2009
 


 
Wachovia Bank, National Association, as Administrative Agent (as defined below)
[address]
[address]
Attn:



 
Re:  SemGroup Energy Partners G.P., L.L.C.
 
Ladies and Gentlemen:
 
Reference is made to that certain Amended and Restated Credit Agreement, dated
as of February 20, 2008 (as amended, modified, supplemented and waived from time
to time, the “Credit Agreement”), among SemGroup Energy Group Partners, L.P., as
Borrower, the Guarantors parties thereto, Wachovia Bank, National Association,
as Administrative Agent (the “Administrative Agent”), L/C Issuer and Swing Line
Lender, and the Lenders parties thereto.  Defined terms used herein with
definition shall have the meanings assigned them in the Credit Agreement.
 
Pursuant to Section 8(f) of the Amendment to Credit Agreement, dated as of
November __, 2009, among the Borrower, the Guarantors, the Administrative Agent
and the Lenders parties thereto, the undersigned hereby certifies as follows:
 
Vitol Inc. or one or more of its Affiliates (collectively, “Vitol”) has
acquired, or will acquire, from Manchester Securities Corp. (“Manchester”), (i)
one hundred percent (100%) of the membership interests in the General Partner of
Borrower and (ii) one hundred percent (100%) of the subordinated units of
Borrower held or previously held by and/or pledged or previously pledged to
Manchester, in a transaction that vests in Vitol absolute title to such general
partnership interests and subordinated units, and neither Manchester nor any
Affiliate thereof has any right or obligation to reacquire such general partner
interests or subordinated units under any circumstances.
 
Very truly yours,
 


 
VITOL INC.
 


 
By:                                                                
 
Name:
 
Title:
 


 

 
 

 
Exhibit “B” to Amendment



 
[Letterhead of Vitol Inc.]
 


 
November [__], 2009
 


 
SemGroup Energy Partners, L.P.
[address]
[address]
Attn:



 
Re:  SemGroup Energy Partners G.P., L.L.C.
 
Ladies and Gentlemen:
 
Reference is made to that certain Amended and Restated Credit Agreement, dated
as of February 20, 2008 (as amended, modified, supplemented and waived from time
to time, the “Credit Agreement”), among SemGroup Energy Group Partners, L.P., as
Borrower, the Guarantors parties thereto, Wachovia Bank, National Association,
as Administrative Agent (the “Administrative Agent”), L/C Issuer and Swing Line
Lender, and the Lenders parties thereto.  Defined terms used herein with
definition shall have the meanings assigned them in the Credit Agreement.
 
Pursuant to Section 8(g) of the Amendment to Credit Agreement, dated as of
November __, 2009, among the Borrower, the Guarantors, the Administrative Agent
and the Lenders parties thereto, the undersigned hereby agrees as follows:
 
From and after the closing of the Vitol Transaction, Vitol Inc. shall, or shall
cause one or more of its Affiliates to, reimburse the Borrower for fifty percent
(50%) of any and all payment obligations incurred by Borrower pursuant to any
employee severance, termination or similar arrangement that becomes due in
connection with the termination of one or more of Borrower’s employees, if and
to the extent that any such employee is hired, employed or engaged by Vitol Inc.
or any Affiliate thereof within the later of (i) one year of the date of the
closing of the Vitol Transaction or (ii) six (6) months of the termination by
the Borrower of such employee.  Vitol Inc. shall, or shall cause one or more of
its Affiliates to, make such payment to Borrower within five (5) Business Days
of the first day of each such employee’s employment with Vitol Inc. or the
applicable Affiliate.
 


 

 
 

 



 
Very truly yours,
 


 
VITOL INC.
 


 
By:                                                                
 
Name:
 
Title:
 


 


 
ACKNOWLEDGED AND AGREED:
 


 
SEMGROUP ENERGY PARTNERS, L.P.
 


 
By:                                                                       
 
Name:
 
Title:
 


 

 
 

 
